DON LINKS, Appellant,
v.
WHITE EGRET CONDO, INC., URSULA GROSSMAN, TAMMY LAZZARA, EVELYN HALL and PAT CARZOLI, Appellees.
No. 4D07-2871.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Donald Links, Fort Lauderdale, Pro se.
Scott A. Cole and Luisa M. Linares of Cole, Scott & Kissane, P.A., Miami, for appellees, White Egret Condo Assoc., Inc., Ursula Grossman, Tammy Lazzara and Evelyn Hall.
Nancy W. Gregoire and Todd E. Brant of Bunnell, Woulfe, Kirschbaum, Keller & Gregoire, P.A., Fort Lauderdale, for appellee, Pat Carzoli.
PER CURIAM.
Affirmed.
STEVENSON, MAY, JJ. and LABARGA, JORGE, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.